Exhibit 10.1
First Community Bancshares, Inc. and Affiliates
Executive Retention Plan
Effective January 1, 2005, the Employer amends and restates the First Community
Bancshares, Inc. and Affiliates Executive Retention Plan and Agreement.
WHEREAS, the Employer originally established this Plan effective February 2,
2000.
WHEREAS, it is the intention of the Employer to establish a non-qualified
supplemental pension plan for the sole and exclusive benefit of its eligible
Employees who qualify as Participants hereunder and their Beneficiaries, as
herein provided. The purpose of this Plan is to provide a supplemental
retirement income benefit to a select group of management and highly compensated
employees of the Employer who are determined by the Employer to be eligible to
participate.
WHEREAS, this amendment and restatement is intended to be a “good faith”
compliance with the Section 409A of the Internal Revenue Code.
WHEREAS, this amended and restated Plan embodied herein has been duly approved
and authorized by the Board of Directors of said Company.
NOW, THEREFORE, THIS AGREEMENT,

1



--------------------------------------------------------------------------------



 



ARTICLE 1 — DEFINITIONS
The following terms shall have the meaning indicated when capitalized throughout
this document, unless the context clearly indicates otherwise.

1.1   Accrued Benefit shall mean the monthly retirement benefit a Participant
would receive at his Normal Retirement Date based on the retirement benefit
formula set forth in Section 4.2(a)(1) or 4.2(a)(2) of the Plan, determined
using such Participant’s Final Average Compensation and his number of actual
Years of Benefit Service (as to the date of the determination of his Accrued
Benefit). The amount of a Participant’s Accrued Benefit is determined as
follows:       A Participant’s projected benefit at his Normal Retirement Date
is calculated in accordance with Section 4.2(a)(1) or 4.2)a)(2) herein, using
the Participant’s expected Years of Benefit Service as of his Normal Retirement
Date, but using his Final Average Compensation as of the accrual date,
multiplied by a ratio (not to exceed 1.0) of (a) over (b), where:

  (a)   Is the number of the Participant’s actual Years of Benefit Service as of
the accrual date, and     (b)   Is the number of Years of Benefit Service that
the Participant is expected to complete if he were to continue in the employment
of the Employer until his Normal Retirement Date.

The amount as determined above shall equal a Participant’s Accrued Benefit as of
his accrual date.

1.2   Actuarial (or Actuarially) Equivalent shall mean a benefit of equivalent
value to the Normal Annuity Form determined by generally accepted actuarial
principles. All alternate forms of distribution shall be Actuarially Equivalent
to the Normal Annuity Form of distribution at the Normal Retirement Date.      
For benefit payment paid other than a lump sum, the conversion to an alternate
form shall be based upon the 1983 Group Annuity Mortality Table assuming the
Participant is male and with an 8.0% interest assumption.       Any benefits
paid as a lump sum, the Actuarial Equivalent of such benefit shall be determined
using (i) the 1984 Unisex Mortality Table adjusted for a 20% female content and
(ii) using an interest equal to the greater of either 7.0% or the 30 Year US
Treasury average Bond rate in effect two months prior to the date of any lump
sum payment.   1.3   Affiliated Employer shall mean the Employer and any
corporation which is a member of a controlled group of corporations (as defined
in Section 414(b) of the Code) which includes the Employer; any trade or
business (whether or not incorporated) which is under common control (as defined
in Section 414(c) of the Code) with the Employer; any organization (whether or
not incorporated) which is a member of an affiliated service group (as defined
in Section 414(m) of the Code) which includes the Employer; and any other entity
required to be aggregated with the Employer pursuant to regulations under
Section 414(o) of the Code.       For purposes of this Section 1.3, the term
“controlled group” means any two or more corporations, trades or businesses
under common control of which the Employer is a member, or two or more
“affiliated organizations” under Code Section 414(m). The term

2



--------------------------------------------------------------------------------



 



    “two or more corporations, trades or businesses under common control” will
include any group of corporations, trades or businesses which is either:

  (a)   A parent-subsidiary group, or     (b)   A brother-sister group, or    
(c)   A combined group

within the meaning under Code Sections 414(b), 414(c), and 414(m) and their
regulations.

Refer to Section 1.21 for a list of Affiliated Employers.

1.4   Annuity Starting Date shall mean the first day of the first month for
which a benefit under this Plan is payable in the form of an annuity whether or
not such benefit commences on such date.   1.5   Applicable Guidance means as
the context requires Code Sections 83, 409A, and 457; and Treas. Reg. 1.83,
Treas. Reg. 1.409A, Treas. Reg 1.457; and any other written Treasury or IRS
guidance regarding or affecting Code Sections 83, 409A, or 457. Applicable
Guidance also includes through December 31, 2006, or other applicable date,
Notice 2005-1.   1.6   Beneficiary shall mean any person or legal entity
designated by a Participant to receive benefits under this Plan.   1.7   Board
shall mean the Board of Directors of the Employer.   1.8   Break-In-Service
shall mean the failure of a Participant to complete more than five hundred
(500) Hours of Service during a twelve (12) consecutive month Plan Year period.
  1.9   Change in Control shall mean the occurrence of one of the following
three (3) events:

  (a)   Change in Ownership of the Employer - A “change in ownership” occurs on
the date that any one person, or more than one persons acting as a group,
acquires ownership of stock of the Employer that, together with stock already
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Employer.     (b)   Change in
Effective Control of the Employer - A “change in effective control” occurs on
the date either one of the following events occurs:

  (i)   Any one person, or more than one person acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Employer
possessing 30% or more of the total voting power of the stock of the Employer;
or     (ii)   A majority of members of the Employer’s Board of Directors are
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Employer’s Board of
Directors prior to the date of the appointment or election; provided that for
purposes of this paragraph (b) the term Employer shall refer to the Employer for
which no other corporation is a majority shareholder for purposes of this
paragraph.

3



--------------------------------------------------------------------------------



 



  (c)   Change in the Ownership of a Substantial Portion of the Assets of the
Employer. A “change in the ownership of a substantial portion of the assets of
the Employer” occurs on the date that any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Employer that have a total gross fair value equal to 40% or more of the
total gross fair market value of all the assets of the Employer immediately
prior to such acquisition or acquisitions.

The occurrence of an event described in this Section 1.9 must be objectively
determinable.

1.10   Code means the Internal Revenue Code of 1986, as amended.   1.11  
Committee shall mean the Compensation Committee of the Board (or other Committee
that maybe appointed by the Board) provided for in Article 10 of the Plan.  
1.12   Compensation — Compensation for purposes of this Plan shall mean the
Participant’s Initial Base Compensation which is the annualized base monthly
salary of a Participant in affect as of the date that a Participant enters the
Plan. Appendix A lists the Initial Base Compensation for each Participant. A
Participant’s Initial Base Compensation shall include any amount of salary
deferred under any other qualified Employer sponsored plan under Code
Sections 125, 401(k), or any other qualified or non-qualified Cash or Deferred
Arrangement. A Participant’s Initial Base Compensation and subsequent annual
Base Compensation shall exclude any bonuses, incentive pay, and extra form of
extra compensation. For each subsequent Plan Year, a Participant’s annual Base
Compensation is assumed to increase three percent (3%) more than the preceding
Plan Year; actual wage increases shall be disregarded and the three percent (3%)
shall be used in lieu of any actual wage increase.   1.13   Computation Periods:

  (a)   Accrual of Benefit Computation Period — The 12 consecutive month period
beginning with the first day of the Plan Year and ending with the last day of
the Plan Year during which an Employee is credited with at least 750 or more
Hours of Service. Thus, if an Employee is not credited with at least 750 Hours
of Service during a Plan Year, he is not given credit for a year of benefit
accrual for that Plan Year.     (b)   Vesting Computation Period — Means each
calendar year, or Plan Year during which a Participant is expected to complete
at least 750 Hours of Service.

1.14   Dates:

  (a)   The Original Effective Date of the Plan was February 2, 2000.     (b)  
Anniversary Date shall mean January 1 of each calendar year.     (c)   Plan
Year: The Plan Year shall begin each January 1 and end the following
December 31.     (d)   Entry Date shall mean the first day of the Plan Year
(January 1).

1.15   Disability or Disabled shall mean that the Participant either is:

4



--------------------------------------------------------------------------------



 



  (a)   Unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or     (b)   By reason of any medically determinable physical or
mental impairment (which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months) receiving income
replacement benefits for a period of 3 or more months under an accident and
health plan covering employees of the Employer, or     (c)   Determined to be
disabled by the Social Security Administration.

However, for purposes of this Plan, no Participant shall be deemed Disabled if
his disability results from injury incurred while engaging in any illegal or
felonious enterprise, or intentionally self-inflicted injury,
The Employer may require proof of continued Disability from time to time, but
not more frequently than once in any six (6) month period.

1.16   Early Retirement Age means age 60.   1.17   Early Retirement Date means
the first day of the month coinciding with or next following the Participant’s
60th birthday provided that the Participant has completed at least 20 Years of
Service and has incurred a Separation of Service from the Employer. A
Participant shall become 100% vested in his Accrued Benefit upon reaching his
Early Retirement Date.   1.18   Eligible Spouse shall mean one to whom a
Participant is married on the date the Participant’s benefits under this Plan
are to commence.   1.19   Eligible Employee shall mean any Employee of the
Employer who is “highly compensated” (as provided in ERISA Sections 201(2),
301(a)(2), and 401(a)(1)) and other senior management Employees of the Employer,
recommended by the Chief Executive Officer of the Employer and as approved by
the Compensation Committee of the Board.   1.20   Employee shall mean any person
on the payroll of the Employer who is subject to withholding for purposes of
Federal income taxes and for purposes of the Federal Insurance Contributions
Act.   1.21   Employer or Company shall mean First Community Bancshares, Inc.
(55-0694814) a Nevada corporation, or any other organization which has adopted
the Plan with the consent of such establishing employer; and any successor of
such employer. The term Employer shall also apply to any subsidiary or
affiliated corporations, who adopt the Plan and who, at the time such reference
applies, are included in the list of Affiliated Employers set forth below. For
the purpose of this Plan, First Community Bancshares, Inc. shall be deemed the
representative of each Employer and any action taken by First Community
Bancshares, Inc. shall be binding on all Employers.

Affiliated Employers
First Community Bank N.A.
GreenPoint Insurance Group, Inc.

5



--------------------------------------------------------------------------------



 



An Employer may be removed from the above list as of the date on which it ceases
to be subsidiary to, affiliated with, or allied with First Community Bancshares,
Inc., or such Employer loses its status as a legal entity by means of
dissolution, merger, consolidation, bankruptcy, or otherwise. An Employer shall
also be removed from the list of Employers upon the termination of the Plan for
that Employer.
As used in the further provisions of the Plan, the term Employer shall be deemed
to apply to each Employer independently.

1.22   ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, and regulations and guidance issued thereunder.   1.23   Gender and
Number — The masculine pronoun shall include the feminine and the singular shall
include the plural.   1.24   Hour of Service shall mean each hour for which an
Employee is either directly or indirectly paid, or entitled to payment by the
Company for the performance of duties during the applicable computation period.

  (a)   Crediting Hours — Hours shall be credited to an Employee for the
Computation Period or periods in which the duties were performed. Each hour for
which any back pay, irrespective of mitigation of damages, has been either
awarded or agreed to by the Company, shall be credited to the Employee for the
Computation Period or periods to which the award or Agreement pertains (and not
the Computation Period in which the award, Agreement or payment is made).
Salaried and commissioned Employees employed by the Employer whose compensation
is not determined on the basis of hours worked and whose hours are not required
to be recorded by any other Federal law shall be credited with forty (45) Hours
of Service per week for which the Employee is performing services on behalf of
the Company; provided, however, that this alternative method for salaried and
commissioned Employees may only be used if it results in crediting an Employee
to whom it is applied with at least seven hundred fifty (750) Hours of Service
for the respective computation period.         An Hour of Service shall be
credited for each hour for which an Employee is paid or entitled to payment by
the Employer on account of a period of time during which no duties were
performed (irrespective as to whether his employment relationship has been
terminated) due to vacations, holidays, illness, incapacity, including
disability, layoff, jury duty, military duty, or leave of absence.     (b)  
Leave of Absence Without Pay — A Leave of Absence under the Employer’s standard
personnel practices granted as such by the Employer for reasons of illness,
injury, pregnancy, reduction of work force, educational purposes or for periods
of military service during which the Participant’s re-employment rights are
protected by law shall not be considered a Separation from Service provided that
the Participant shall return to the service of the Employer within ninety
(90) days after such Leave of Absence. If the Participant shall not so return,
he shall be deemed to have terminated employment at the time the absence
commenced. No credit for Hours of Service shall be given for Leave of Absence
without pay. An Hour of Service required by Federal law to be credited to an
Employee (such as for military duty) shall be credited as an Hour of Service
under this Plan.

6



--------------------------------------------------------------------------------



 



      This definition of Hour of Service shall be construed so as to resolve any
ambiguities in favor of crediting Employees with Hours of Service.     (c)  
Department of Labor Regulations 2530-200b-2(b) and (c) are herein incorporated
by reference.     (d)   Maternity and Paternity Leave — Solely for purposes of
determining whether a Break in Service (as defined in Section 1.8 for
participation and vesting purposes), has occurred in a Computation Period, an
individual who is absent from work for maternity or paternity reasons shall
receive credit for the Hours of Service which would otherwise have been credited
to such individual but for such absence, or in any case in which such hours
cannot be determined, eight (8) Hours of Service per day of such absence shall
be credited, subject to a Maximum of 501 Hours of Service credited under this
paragraph for Maternity or Paternity Leave of Absence.         For purposes of
this sub-paragraph (d), an absence from work for maternity or paternity reasons
means an absence (1) by reason of the pregnancy of the individual, (2) by reason
of a birth of a child of the individual, (3) by reason of the placement of a
child with the individual in connection with the adoption of such child by such
individual, or (4) for purposes of caring for such child for a period beginning
immediately following such birth or placement. The Hours of Service credited
under this sub-paragraph (d) shall be credited (1) in the Computation Period in
which the absence begins if the crediting is necessary to prevent a Break in
Service in that period, or (2) in all other cases, in the following Computation
Period.

1.25   Insurer — Any insurance company licensed to do business in any state
where this Plan is located.   1.26   Normal Annuity Form — The Normal Annuity
Form shall be a 10 Year Certain and Life Annuity which provides monthly payments
to the Participant, the first payment to be paid on the first day of the month
coinciding with or next following such Participant’s benefit commencement date,
if he is then living, and subsequent payments of an equal amount monthly
continuing for his lifetime and ceasing at his death, provided at least 120
consecutive monthly payments have been made.   1.27   Normal Retirement Age -
shall mean a Participant’s 62nd birthday provided a Participant has completed 5
or more Years of Benefit Service with the Employer.   1.28   Normal Retirement
Date for a Participant shall be the later of (i) first day of the month
coinciding with or next following the Participant’s Normal Retirement Age, or
(ii) the fifth anniversary of the date that the Employee first became a Plan
Participant.   1.29   Participant shall mean any Eligible Employee, or former
Eligible Employee (or beneficiary thereof) who has retired, or Employee of the
Employer who has met the eligibility and participation requirements of the Plan
pursuant to Article 2 herein, provided that any former Employee who has been
paid in full through means of a lump sum distribution shall not be considered a
Participant under this Plan unless and until he shall be rehired as an Employee
and again meet the requirements of Article 2 herein. See Appendix A for a list
of Plan Participants.   1.30   Payment Election Form shall mean the Initial
Payment Election form (Appendix B) on which the Participant initially elects the
form of payment of his retirement benefits. This

7



--------------------------------------------------------------------------------



 



    Payment Election form should be completed within 30 days following the date
that the Participant enters the Plan unless it is changed by means of a
Subsequent Payment Election as defined in Section 1.37 below.   1.31   Plan
shall mean the First Community Bancshares, Inc. and Affiliates Executive
Retention Plan as embodied in this instrument, any and all supporting documents,
and all subsequent amendments and supplements thereto.   1.32   Plan
Administrator shall mean the Compensation Committee of the Board, unless
otherwise designated by the Board.   1.33   Payment Events means those events
that permit a payment to be made to a Participant or his Beneficiary from this
Plan. Such payment events are limited to the following occurrences:

  (a)   Death,     (b)   Disability as defined in Section 1.15,     (c)  
Attainment of Normal Retirement Age or Early Retirement Date,     (d)  
Separation from Service due to Involuntary Termination “without cause,”     (e)
  Voluntary Separation from Service with a Vested benefit in accordance with
Section 8.2(vi),     (f)   Plan Termination in accordance with Section 15.2    
(g)   Separation from Service within 24 months following a Change of Control.

1.34   Separation from Service means the date of an Employee’s Separation from
Service within the meaning of Applicable Guidance and further includes a
termination of employment with the Employer whether on account of death,
Disability, retirement or otherwise. Furthermore, in considering whether a
Separation from Service has occurred, the following special rules will apply:

  (a)   Effect of Leave of Absence. An Employee does not incur a Separation from
Service if the Employee is on military leave, sick leave, or other bona fide
leave of absence (such as temporary employment by the government), if such leave
does not exceed a period of 6 months, or if longer, the period for which a
statute or contract provides the Employee with the right to reemployment with
the Employer. If a Participant’s leave exceeds 6 months but the Participant is
not entitled to reemployment under a statute or contract, the Participant incurs
a Separation from Service on the next day following the expiration of 6 months.
        A “leave of absence” must be a bona fide leave of absence where there is
a reasonable expectation that the Participant will return to the service of the
Employer. Under a “disability leave of absence,” the employment relationship
will be treated as continuing for a period of up to 29 months, unless otherwise
terminated by the Employer or the employee regardless as to whether the employee
retains a contractual right to re-employment.     (b)   Insignificant Service.
If an Employee continues to perform services for the Employer, but the services
are not more than insignificant, the Employee incurs a Separation from Service.
For this purpose, an Employee will be deemed to provide more than insignificant
service (and no Separation from Service occurs) if the Employee provides bona
fide services which are equal to at least 20% of the average annual services
performed during the immediately preceding three full calendar years of
employment, or if less, the period the Employer employed the Employee.

8



--------------------------------------------------------------------------------



 



  (c)   Significant Non-Employee Service. In addition, a former Employee who
continues to render significant services to the Employer in a non-Employee
capacity is not deemed to have incurred a Separation from Service. For this
purpose a former Employee is deemed to render significant service if the former
Employee provides service to the Employer and receives annual remuneration from
the Employer which is equal to at least 50% of the average annual remuneration
earned during the immediately preceding three full calendar years of employment,
or if less, the period the Employer employed the Employee.     (d)   Employer
Determination. The Employer will determine whether an Employee has incurred a
Separation from Service: (i) based on the facts and circumstances; (ii) subject
to the provisions of this Section 1.34; and (iii) without application of the
“same desk rule” under Rev. 79-336 and Rev. Rul. 80-229. The Employer will
determine whether an Employee has incurred a Separation from Service in
accordance with Treas. Reg. §1.409A-1(h) and Applicable Guidance.

1.35   Service

  (a)   Years of Service

  (1)   Years of Service prior to January 1, 2000, shall mean all of an
Employee’s full calendar years and months of continuous employment with the
Employer, provided the Participant was employed by the Employer on January 1,
2000.     (2)   Years of Service on or after January 1, 2000, shall mean all
Plan Years during which an Employee completed 750 or more Hours of Service with
the Employer or any Affiliated Employer, provided that the following special
provisions shall apply:

  (i)   With respect to an Employee who had a Break in Service before 2000, and
before he had any vested interest in his Accrued Benefit under this Plan, then
all such Years of Service prior to such break shall be disregarded if the number
of consecutive 1-Year Breaks in Service equals or exceeds the aggregate number
of Years of Service earned prior to the Break(s) in Service.     (ii)   With
respect to an Employee who shall have a Break in Service after January 1, 2000,
and before he shall have any vested interest in his Accrued Benefit under this
Plan, all such Years of Service prior to such break shall be disregarded if the
number of consecutive 1-Year Breaks in Service equals or exceeds five
(5) consecutive 1-Year Breaks in Service.

  (3)   However, any periods during which an Employee is on a Leave of Absence
without compensation or on a layoff shall not be considered for purposes of a
Year of Service or a Year of Benefit Service.

  (b)   Years of Benefit Service shall mean all of a Participant’s Years of
Service as an Employee including Years of Service prior to the adoption of this
Plan. However, notwithstanding the provisions of this Section 1.35, if a
Participant retires or has a Break-in-Service and shall have received payment
for all of his vested Accrued Benefit under the Plan, or the Actuarial
Equivalent thereof, and shall subsequently re-

9



--------------------------------------------------------------------------------



 



      enter service, service prior to such retirement or Break-in-Service shall
be disregarded for the purpose of determining Years of Benefit Service.

1.36   Specified Employee means a Participant who is a “Key Employee” as
described in Code § 416(i), disregarding paragraph (5) thereof. However, a
Participant is not a Specified Employee unless any stock of the Employer is
publicly traded on an established securities market or otherwise. If a
Participant is a Key Employee at any time during the 12 months ending on the
December 31 (identification date), the Participant is a Specified Employee for
the 12 month period commencing on the first day of the three month following the
identification date. The Employer has designed the December 31 as the
identification date and the same identification date must apply as to all
deferred compensation arrangements of the Employer. The Employer may amend this
Plan to change the identification date but any such amendment is not effective
for 12 months after the adoption of the amendment.       The Employer’s election
of an identification date of December 31, applies to any Separation from Service
occurring on or after January 1, 2005. The Employer, in determining whether this
Section 1.36 and all related Plan provisions apply, will determine whether the
Employer has any publicly traded stock as of the date of a Participant’s
Separation from Service. In the case of a spin-off or merger, or in the case of
nonresident alien Employees, the Employer will apply the Specified Employee
provisions of the Plan in accordance with Treas. Reg. § 1.409A-1(i) and other
Applicable Guidance.   1.37   Subsequent Payment Election shall mean an election
by a Participant or a Beneficiary that is made after the Participant has already
entered the Plan. To be recognized by the Plan, a Subsequent Payment Election
must meet the requirements of Section 9.3.   1.38   Terminate or Termination of
Employment shall mean that a Participant has had a Separation from Service.

ARTICLE 2 — ELIGIBILITY

2.1   Requirements for Participation — Any Eligible Employee who was a
Participant in this Plan on December 31, 2004, shall continue to participate as
of January 1, 2005. Effective January 1, 2005, any Eligible Employee may
participate in the Plan on January 1, 2005 or any subsequent Plan Entry Date
(each January 1) if so approved by the Committee.

ARTICLE 3 — EARLY RETIREMENT

3.1   Early Retirement Benefit — A Participant who has reached Early Retirement
Age will be entitled to an Early Retirement Benefit provided he has completed at
least 20 Years of Service and has incurred a Separation from Service from the
Employer. However, unless the Participant elects a deferred commencement date as
provided in Section 9.2, the commencement of a Participant’s Early Retirement
benefit shall automatically commence on the Participant’s Early Retirement Date,
provided the Participant is still living at that time and has had a Separation
from Service from the Employer.       Subject to the “6 months” rule for
Specified Employees in Section 9.4(c), monthly benefit payments in the Normal
Form of Annuity will start on a Participant’s Early Retirement Date, unless the
Participant (i) elects otherwise on his Initial Payment Election Form or
(ii) has elected to defer the commencement by making a Subsequent Payment
Election in accordance with Section 9.3(a).

10



--------------------------------------------------------------------------------



 



3.2   Amount And Form of Early Retirement Benefit —

  (a)   If the payment of benefits commences on or after a Participant’s Early
Retirement Date, but prior to his Normal Retirement Date, the amount of the
benefit shall be the Participant’s Accrued Benefit as of his Early Retirement
Date, reduced by one-one hundred eightieth (1/180) for each of the months by
which the starting date of the benefit precedes the Participant’s Normal
Retirement Date. The Actuarial Equivalent of the Participant’s Accrued Benefit
shall be paid in the (Normal Annuity Form) form of a 10 Year Certain & Life
Annuity with 120 guaranteed monthly payments, unless the Participant elects
another Form of Payment (i) on his Initial Payment Election Form or (ii) by
making a Subsequent Payment Election in accordance with Section 9.3.     (b)  
If the payment of benefits is deferred until his Normal Retirement Date or later
date, the amount of the benefit payable as of his Normal Retirement Date or
later date shall be the Participant’s Accrued Benefit as of his Early Retirement
Date. The Actuarial Equivalent of the Participant’s Accrued Benefit shall be
paid in the (Normal Annuity Form) form of a 10 Year Certain and Life Annuity
with 120 guaranteed monthly payments, unless the Participant elects another Form
of Payment (i) on his Initial Payment Election Form or (ii) by making a
Subsequent Payment Election in accordance with Section 9.3.

ARTICLE 4 — NORMAL RETIREMENT

4.1   Vesting at Normal Retirement — At Normal Retirement Age each Participant
shall have a 100% vested right to his Normal Retirement Benefit.   4.2   Amount
of Normal Retirement Benefit — The amount of the monthly Normal Retirement
Benefit, payable in the Normal Annuity Form, shall be determined as follows:

  (a)   Determination of Normal Retirement Benefit — Each Participant shall be
entitled to receive a monthly retirement benefit commencing on his Normal
Retirement Date provided he has incurred a Separation from Service, or Deferred
Retirement Date, (unless he elects otherwise in accordance with Section 9.3), in
an amount equal to one-twelfth (1/12) of (1) or (2) below:

  (1)   Group A Participants— Means those Participants who entered this Plan
prior to January 1, 2009. — All such Participants shall receive a Normal
Retirement Benefit equal to:

Thirty-five (35%) of a Participant’s Final Average Compensation, subject to a
maximum benefit of $80,000 per calendar year.

  (2)   Group B Participants— Means any Participant who entered this Plan after
December 31, 2008. All such Group B Participants shall receive a Normal
Retirement Benefit equal to:

One and one-half percent (1.5%) of such Participant’s Final Average Compensation
multiplied by his number of Years of Benefit Service, subject to a maximum
Normal Retirement Benefit of thirty-five percent (35%) of a Participant’s Final
Average Compensation, subject to a maximum benefit of $80,000 per calendar year.

11



--------------------------------------------------------------------------------



 



  (b)   Final Average Compensation — A Participant’s “Final Average
Compensation” shall not be based on actual a Participant’s actual compensation
but shall be based on a calculation which is determined by an average of the
last three (3) full calendar years of his Compensation while employed by the
Employer, including any service with any employer acquired by the Employer. In
computing the average Compensation, a Participant’s Initial Base Compensation
(see Section 1.12) is assumed to increase at a compounded annual rate of three
percent (3%) per calendar year.

4.3   Commencement of Normal Retirement Benefit. Subject to the “6 months” rule
for Specified Employees in Section 9.4(c) and provided the Participant has
incurred a Separation from Service from the Employer, monthly payments of a
Participant’s Normal Retirement Benefit shall start as of the Participant’s
Normal Retirement Date unless the Participant (i) elects otherwise on his
Initial Payment Election Form or (ii) has elected to defer the commencement by
making a Subsequent Payment Election in accordance with Section 9.3.

ARTICLE 5 — DEFERRED RETIREMENT

5.1   Deferred Retirement. A Participant may retire later than his Normal
Retirement Date. Subject to the “6 months” rule for Specified Employees in
Section 9.4(c), should any Participant continue in the service of the Employer
beyond his Normal Retirement Date, his Normal Retirement Benefit shall not
commence until his Deferred Retirement Date. A Participant’s “Deferred
Retirement Date” shall be the first day of the month coinciding with or next
following the date that the Participant his incurred a Separation from Service
from the Employer, but not beyond his 70th birthday.   5.2   Amount of Deferred
Retirement Benefit. A Participant who continues in the employ of the Employer
beyond his Normal Retirement Date shall receive their Accrued Benefit based on
his Final Average Compensation as of his Deferred Retirement Date.   5.3  
Commencement of Deferred Retirement Benefit. Subject to the “6 months” rule for
Specified Employees in Section 9.4(c) and provided the Participant has incurred
a Separation from Service from the Employer, monthly payments of a Participant’s
Deferred Retirement Benefit shall start as of the first day of the month
coinciding with or next following the Participant’s actual Deferred Retirement
Date unless the Participant (i) elects otherwise on his Initial Payment Election
Form or (ii) has elected to defer the commencement, but not beyond his 70th
birthday, by making a Subsequent Payment Election in accordance with
Section 9.3.

ARTICLE 6 — DISABILITY RETIREMENT

6.1   Eligibility for Disability Retirement Benefits. A Participant who becomes
Disabled (as defined in Section 1.15 herein) prior to his actual Early or Normal
Retirement Date shall become 100% vested in his Accrued Benefit as of the date
that he is determined to be Disabled.   6.2   Disability Retirement Date. The
Disability Retirement Date of a Participant shall be the first day of the month
coinciding with or next six (6) months following the date (but not earlier than
age 55) a Participant has met the requirements of Section 6.1 above. However, if
a Disabled Participant is entitled to receive benefits under an insured
long-term disability

12



--------------------------------------------------------------------------------



 



    program of the Employer, then the Disabled Participant’s benefit (if he is
still living) shall begin on the first day of the month following the date the
Disabled Participant is no longer entitled to receive any Disability benefits
under the insured long-term disability program of the Employer.

6.3   Determination of Disability Benefit

  (a)   Commencement of Payment. Disability benefit payments shall be payable on
the later of, but not earlier than age 55, the first day of the month next
following either:

  (i)   the Participant’s Retirement Date, provided the Participant is then
still Disabled, or     (ii)   the cessation of any Disability benefits under an
insured long-term disability program as provided in Section 6.2.

The Participant’s Disability benefit shall be payable in accordance with any
option elected pursuant to Article 9 herein, provided, however, that any such
benefit shall cease upon the first to occur of the following events:

  (1)   the date the Participant is deemed to be no longer Disabled,     (2)  
the date the Participant refuses to submit to a medical examination or refuses
to furnish due proof of continued Disability,     (3)   the date of the
Participant’s death, unless the option elected by the Participant pursuant to
Article 9 provides for the continuation of payments to a surviving spouse or
other beneficiary, or     (4)   the date the Participant attains his Normal
Retirement Age, at which time such Participant shall be deemed to be a retired
Participant no longer required to furnish proof of Disability. Any benefit being
paid to a disabled Participant who reaches his Normal Retirement Age shall
continue as if the Participant had elected such benefit at his Normal Retirement
Date.

  (b)   The amount of such Disability benefit shall be determined as follows:

  (1)   Once a Participant is determined to be Disabled, his Accrued Benefit
shall become 100% vested.     (2)   For purposes of benefit accrual, a
Participant shall continue to receive credit for Hours of Service during the six
(6) month waiting period in Section 6.3(a), but not beyond the 6 month waiting
period, equal to the Hours of Service he would have normally received credit for
if the Participant would have been employed during this six (6) month waiting
period.     (3)   If the payment of benefits commences at Normal Retirement
Date, the amount of the benefit shall be the Participant’s Accrued Benefit as of
his Disability Retirement Date.

13



--------------------------------------------------------------------------------



 



  (4)   If the payment of benefits commences prior to a Participant’s Normal
Retirement Date, the amount of the benefit shall be the Participant’s Accrued
Benefit but reduced three percent (3%) for each year that his benefit commences
prior to his Normal Retirement Date..

6.4   Cash-out of Small Benefits — The provisions of Section 6.3
notwithstanding, if the Actuarially Equivalent lump sum present value of the
Disability benefit determined for any disabled Participant shall be $10,000 or
less, then such lump sum shall be paid directly to such disabled Participant on
the first day of the month following the Disability Retirement Date.   6.5  
Recovery from Disability. Subject to the Separation from Service rules of
Section 1.34(a):

  (a)   Returns to Service. If a Participant is deemed to be no longer Disabled
prior to his Normal Retirement Date and returns to the service of the Employer
within one month of such determination or recovery, then the Participant shall
be deemed not to have incurred a Break in Service as a result of his Disability,
but the number of years and fractions thereof during which he received payments
pursuant to this Article shall not be counted in determining his Years of
Benefit Service for any purposes under the Plan. Disability payments shall
nonetheless cease in accordance with Section 6.3(a).     (b)   Does not return
to Service. If the Participant is deemed to be no longer Disabled prior to
Normal Retirement Date and does not return to the service of the Employer within
one month of such determination or recovery, then he shall be deemed to have
Separated from Service of the Employer as of the date he became Disabled. In
this event, the provisions of Section 6.3(a) shall apply, and benefit payments
shall cease.

ARTICLE 7 — SURVIVOR BENEFITS

7.1   Eligibility for Survivor Benefits

  (a)   Death before Early Retirement or Normal Retirement Benefit have
commenced. In the event of death of a Participant before his Early Retirement or
Normal Retirement Benefit has commenced he shall become 100% Vested in his
Accrued Benefit and his Beneficiary shall receive the Actuarial Equivalent of
his Accrued Benefit payable in 120 continuous monthly payments, with the first
payment commencing as of the first day of the month next following 90 days after
the Participant’s death.     (b)   Death After Normal Retirement Age and after
his Normal Retirement Benefit have commenced. In the event of death of a
Participant on or after his Normal Retirement Age but before 120 monthly
payments have been received by the Participant, his Beneficiary shall continue
to receive his same monthly payments until a combined total of l20 monthly
payments have been made to the Participant and his Beneficiary.

7.3   Beneficiary — A Participant or former Participant may designate one or
more primary or contingent beneficiaries in writing on forms supplied by the
Committee. A Participant or former Participant may change his designation at any
time in the same manner. Any portion of a Participant’s or former Participant’s
death benefit which is not disposed of under a designation of beneficiary for
any reason whatsoever shall be paid in the following order:

14



--------------------------------------------------------------------------------



 



  (a)   to his spouse, if living, otherwise     (b)   his natural or adopted
children and survivors thereof, in equal shares per stirpes, otherwise     (c)  
his parents and survivor thereof, in equal shares, otherwise     (d)   his
executors or administrators.

ARTICLE 8 — TERMINATION OF EMPLOYMENT — VESTING

8.1   Non-forfeitable Rights — Notwithstanding any other provisions of this
Article, a Participant’s Accrued Benefit shall be 100% vested upon the events
listed in Section 8.2.   8.2   Vesting of Benefits — A Participant shall be
vested in his Accrued Benefit under this Plan upon the date the Participant
qualifies as having fulfilled any of the following:

  (i)   The Participant either dies (Section 7.1) or becomes Disabled as
provided in Article 6;     (ii)   The Participant qualifies for Early Retirement
(Section 3.1),     (iii)   The Participant attains his Normal Retirement Age
(Section 1.27),     (iv)   In the event of a “Change in Control” as defined in
Section 1.9, a Participant shall become 100% vested in his Accrued Benefit.    
(v)   In the event of an Involuntary Termination of employment of the
Participant by the Employer “not for cause.” “Not for cause” shall mean any
termination of the employment of the Employee by the Employer that does not fall
within the meaning of termination “for cause” as defined in Section 8.3(b)
below.     (vi)   Vesting based on Years of Service. A Participant shall become
Vested in his Accrued Benefit based on his number of Years of Service as
follows:

      Years of Service   Vested % Less than 5   0% 5-9   25% 10-14   50% 15  
75% 16   80% 17   85% 18   90% 19   95% 20 or more   100%

8.3   Automatic Forfeiture of Benefits. A Participant shall automatically
forfeit any benefits under this Plan in the event of the occurrence of any one
or more of the following:

  (a)   Termination of Employment results in a Forfeiture. A Participant, whose
employment with the Employer (or any of its Affiliated Companies) is terminated
for any reason

15



--------------------------------------------------------------------------------



 



      other than those listed in Section 8.2, shall forfeit only his non-vested
Accrued Benefits earned under this Plan.

  (b)   “Termination for Cause” — Fraud, embezzlement or criminal acts. Should a
Participant be “terminated for cause” he shall forfeit any vested and non-vested
benefits earned under this Plan. “Termination for Cause” shall mean the
termination of a Participant’s employment as a result of a finding by the Board
of any of the following:

  (i)   Participant has knowingly and intentionally engaged in an act or
omission, or series of actions, deemed by the Board to be fraudulent or
unlawful;     (ii)   Any knowing and material breach of his Employment Agreement
(if any) by the Participant;     (iii)   Any knowing and material violation by
the Participant of the Employer’s corporate policies and procedures that result
in damage to the business or reputation of the Employer or its subsidiaries’
business, including without limitation policies prohibiting discrimination,
harassment and/or retaliation;     (iv)   Participant engaging in a criminal act
involving the property or persons associated with the Employer (other than a
minor traffic offense) or involving behavior determined by the Board to be
substantially detrimental to the Employer’s best interests;     (v)   excessive
absenteeism by the Participant without proper authorization;     (vi)  
Participant’s intentional failure to follow the directions of the Board or a
continued failure to perform assigned duties, which is not cured within
twenty-one (21) days after written notice thereof is given to Participant; or  
  (vii)   Employee is grossly neglectful of duties resulting in a substantial
injury to the Employer which is not cured within twenty-one (21) days after
written notice thereof is given to Employee.

  (c)   Compete after Termination of Employment. No benefits shall be paid under
this Plan should a Participant at any time within three (3) years following the
Participant’s termination of employment or retirement (without the written
consent of the Employer) engage in, become interested in, directly or
indirectly, as a sole proprietor, as a partner in a partnership, or as a
substantial shareholder in a corporation, or becomes associated with, in the
capacity of an employee, officer, director, principal, agent, trustee or in any
other capacity whatsoever, any enterprise, conducting in the trading area
(within a 50 mile radius from the Employer’s main office and within 25 miles
from any branch office) of the business of the Employer, which enterprise is, or
may be deemed to be, competitive with any business carried on by the Employer as
of the date of the Participant’s Separation of Service or retirement.     (d)  
Solicitation after Termination of Employment. No benefits shall be paid under
this Plan should a Participant at any time within three (3) years following the
Participant’s Termination of Service or Retirement, without the written consent
of the Employer:

  (i)   Solicit any employee of the Employer for the purpose of hiring such
employee away from the Employer, or     (ii)   Solicit any entity or person that
was a customer of the Employer within 12 months prior to such termination for
the purpose of obtaining such customer’s business relationship.

16



--------------------------------------------------------------------------------



 



ARTICLE 9 — PAYMENT OF RETIREMENT BENEFITS

9.1   At a Participant’s Early, Normal or Deferred Retirement Date, benefits
shall be provided for the retiring Participant in accordance with this Plan.  
9.2   Form and Date of Benefit Payment

  (a)   Form of Payment. A retiring Participant shall automatically receive his
Accrued Benefit payable on any of the Payment Events in the form of a Ten Year
Certain & Life Annuity (Section 1.26). Notwithstanding the above, a Participant
shall receive a lump sum payment of all or any taxable portion of the Actuarial
Equivalent of his Accrued Benefit if under the then current Internal Revenue
Service Code (or any of its Regulations) he is required by the Internal Revenue
Service to report as taxable income all or any portion of the present value of
his retirement benefit under this Plan during such calendar year.     (b)   Date
of Payment for Payment Events other than Death, Disability, Retirement, Change
of Control, or Plan Termination.         In the event of a Payment Event that
involves the either a Participant’s:

  (i)   Voluntary Separation from Service with a Vested benefit in accordance
with Section 8.2(vii), or     (ii)   Involuntary Separation from Service due to
a Termination “without cause,”

subject to Section 9.4(c) for a “Specified Employee,” the Participant’s vested
Accrued Benefit shall be payable in the form of a Ten Year Certain & Life
Annuity with payments commencing at his Normal Retirement Date.

9.3   Requirements of Subsequent Election

  (a)   Notwithstanding that a Participant has made an “Initial Payment
Election” or, having failed to make such election, the Normal Form of Payment
should be paid at the time of distribution. A Participant (and a Beneficiary if
applicable) may make a Subsequent Payment Election in writing on a Form provided
by the Employer to change his Payment Election provided such change complies
with this Section 9.3(a) and the requirements of Applicable Guidance as follows:

  (1)   Conditions for Subsequent Election. A Participant (or Beneficiary if
applicable) may make a change in a prior payment election provided it complies
with the following:

  (i)   Effective Date of Change. The change may not take effect until at least
12 months following the date of the written change in payment election;     (ii)
  Five (5) Year Rule. If the change in payment election relates to a payment on
account of either:

17



--------------------------------------------------------------------------------



 



  •   a Separation from Service,     •   on a Change in Control,     •   or
payment is at a Specified Time or pursuant to a Fixed Schedule,

then the change in election must result in payment being made no earlier than
5 years following the date the payment otherwise would have been made (or in the
case of an installment payment treated as a single payment, as defined in
Section 9.3(a)(3) below, 5 years from the date the first amount was schedule to
be paid); and

  (iii)   Time of Subsequent Election. If the change in payment election relates
to a payment at a Specified Time or pursuant to a Fixed Schedule, the
Participant or his Beneficiary must make the change in payment election not less
than 12 months prior to the date the payment is scheduled to be made (or in the
case of a Term Certain Annuity or installment payment treated as a single
payment, 12 months prior to the date the first amount was scheduled to be paid).

  (2)   Definition of “Payment.” Except as otherwise provided in
Section 9.3(a)(3) below, a “payment” for purposes of applying Section 9.3(a)(1)
above shall mean each separately identified amount the Plan is obligated to pay
to a Participant or Beneficiary on a determinable date and includes amounts paid
for the benefit of the Participant. An amount is “separately identifiable” only
if the Employer can objectively determine the amount. A payment includes the
provision of any taxable benefit, including a payment in cash.     (3)  
Installment Payments and Annuities. A Term Certain Annuity or a “series of
installment payments” are treated as a single payment for purposes of this
Section 9.3(a). For purposes of this Section 9.3(a), a “series of installment
payments” means payment of a series of substantially equal periodic amounts to
be paid over a predetermined number of years, except to the extent that any
increase (or decrease) results from reasonable earnings on the Participant’s
Accrued Benefit.     (4)   Coordination with Anti-Acceleration Rule. In making a
Subsequent Payment Election, a Participant (or his Beneficiary if applicable)
may change the form of payment to a more rapid schedule without violating
Section 9.3(b), provided any such change remains subject to the requirements of
Section 9.3(a).     (5)   Multiple Payment Events. If the Plan permits multiple
payment events (such as death, Separation from Service, etc.), the Subsequent
Payment Election of Section 9.3(a)(1) shall apply to each payment due upon each
payment event.     (6)   Certain Payments not Subject to Change Payment Election
Rules. The Employer may elect to delay payments to a Participant or Beneficiary
for any of the following reasons:

  (i)   Non-Deductible Payments. The Employer may delay payment to a Participant
or Beneficiary if the Employer reasonably anticipates that the Employer’s tax
deduction for payment of the Accrued Benefit will be limited or eliminated under
Code Section 162(m). However, the Employer will make such Accrued Benefit
payment as of the date at

18



--------------------------------------------------------------------------------



 



      which the Employer tax deduction is no longer limited or eliminated under
Code Section 162(m), but not later than 24 months from the time such payment
would have otherwise been made.     (ii)   Loan Covenants/Contract Terms. The
Employer may delay payment to a Participant or his Beneficiary if the Employer
reasonably anticipates that the payment will cause the Employer to violate the
terms of a loan agreement or other similar contract to which the Employer is a
party, provided the Employer entered into the agreement or contract for
legitimate business reasons and such violation will cause material harm to the
Employer. However, the Employer will make such Accrued Benefit payment as of the
date at which the Employer reasonably anticipates that the payment will not
cause a violation of the agreement or contract, or that such violation will not
cause any material harm to the Employer.     (iii)   Securities or other Laws.
The Employer may delay payment to a Participant or his Beneficiary if the
Employer reasonably anticipates that the payment will violate Federal securities
or state law or other applicable law. However, the Employer will make such
Accrued Benefit payment as of the date at which the Employer reasonably
anticipates that the payment will not cause a violation of such securities laws.
    (iv)   Other. The Employer may delay payment to a Participant upon such
other events as Applicable Guidance may permit.     (v)   Amendments. If the
Employer amends this Plan to add other permitted reasons for delay of payment of
Accrued Benefit, any such amendment may not take effect for 12 months following
the date the Employer adopts such an amendment. As provided in Section 9.3(b)
below, the Employer may not amend this Plan to remove any or all of the payment
delays described in this Section 9.3(a)(6) as it relates to any previous Accrued
Benefit amount.

  (b)   No Acceleration of Payment (General Rule). The Employer, Participant or
a Beneficiary may not accelerate the time or schedule of any Plan payment or
amount scheduled to be paid under this Plan. However, the following are not
considered an acceleration of payments and are therefore considered permissible:

  (1)   A payment made in accordance with Plan provisions or pursuant to a
Initial Payment Election Form under Section 1.30, or a Subsequent Payment
Election under Section 9.3 under which payment on a accelerated schedule is
required on account of an intervening event which includes Separation from
Service, Disability, Death, Change in Control; and     (2)   The Employer’s
waiver or acceleration of the satisfaction of any condition constituting a
Substantial Risk of Forfeiture provided that payment is made only upon a
permissible event and the Employer’s action otherwise does not violate Code
Section 409A.

9.4   Time of Payment of Benefits

19



--------------------------------------------------------------------------------



 



  (a)   For any vested benefits that accrue under this Plan after December 31,
2004, except in the case of death, Disability, Change in Control or Plan
Termination, the payment of any such Accrued Benefit shall be delayed and not
paid (or begun to be paid) to the Participant until the first day of the month
following six months following his Separation of Service from the Employer.    
(b)   Benefits that accrued and were vested under this Plan prior to January 1,
2005, shall be subject to the provisions of this restated Plan and comply with
IRC Section 409A.     (c)   Specified Employee. Notwithstanding any other
provision of this Plan to the contrary except Death, any Participant who is a
“Specified Employee” (as defined in Section 409A of the IRC) may not have his
benefit payments commence prior to the first day of the month next following six
(6)months after his Separation of Service. Should a Specified Employee’s benefit
be deferred for 6 months, the Participant shall receive as of the first day of
the seventh (7th) month a onetime catch up payment equal to his 6 months of
deferred payments.

ARTICLE 10 — COMMITTEE

10.1   Except where otherwise specifically indicated, responsibility for
administration of this Plan shall be reposed in the Committee (see Section 1.11)
of the Board of Directors composed of not less than three (3) individuals. The
members of the Committee shall be appointed by the Board of Directors of the
Employer. An individual shall not be ineligible to be a member of the Committee
because he is or may be an officer or a Participant under this Plan.   10.2  
Subject to the Claims Procedure set forth in Article 11 hereof, the Committee
shall have the duty and authority to interpret at its discretion and construe
the provisions of the Plan, to decide any disputes which may arise regarding the
rights of Employees under this Plan.   10.3   Any certification by the Employer
of the information required or permitted to be certified by the Committee
pursuant to the provisions of the Plan may be relied upon by the Committee until
later shown to be incorrect. The Committee may correct errors, and so far as
practicable, may adjust any benefit or payment or credit accordingly.   10.4  
The Committee shall maintain full and complete records of its deliberations and
decisions. Its records shall contain all relevant data pertaining to individual
participating Employees and their rights under the Plan. It has the duty to
carry into effect all such rights and benefits of each and to answer questions
and assist Employees, whether Participants or other Employees, to obtain the
greatest good from the existence of the Plan.   10.5   The Employer shall pay
the reasonable expenses incident to the operation of this Plan. All requests,
directions, requisitions and instructions of the Committee shall be in writing
and signed by the Committee’s Chairman or acting Chairman and by its Secretary
or acting Secretary.

ARTICLE 11 — CLAIM PROCEDURE

11.1   Filing a Claim for Benefits — Any claim for a Plan benefit hereunder
shall be filed by a Participant or Beneficiary (claimant) of this Plan on the
form prescribed for such purpose with the Committee, or in lieu thereof, by
written communication which is made by the claimant or the claimant’s authorized
representative which is reasonably calculated to bring the claim to the
attention of the Committee.

20



--------------------------------------------------------------------------------



 



11.2   Denial of Claim

  (a)   If a claim for a Plan benefit is wholly or partially denied, notice of
the decision shall be furnished to the claimant by the Committee within a
reasonable period of time after receipt of the claim by the Committee.     (b)  
Any claimant who is denied a claim for benefit shall be furnished written notice
setting forth:

  (1)   The specific reason or reasons for the denial;     (2)   Specific
reference to the pertinent Plan provisions upon which the denial is based;    
(3)   A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;     (4)   An explanation of the Plan’s claim review
procedure, including a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA following an adverse benefit determination on
review.

11.3   Claims Review Procedure

  (a)   In order that a claimant may appeal a denial of a claim, a claimant or
his duly authorized representative:

  (1)   May request a review by written application to the Committee not later
than 60 days after receipt by the claimant of written notification of denial of
a claim;     (2)   May review and copy (free of charge) pertinent documents,
records and other information relevant to the claimant’s claim for benefits; and
    (3)   May submit issues and comments in writing.

  (b)   A decision on review of a denied claim shall be made not later than
60 days after receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered within a reasonable period of time, but not later than 120 days after
receipt of a request for review. If an extension of time is required, written
notice of the extension shall be furnished to the claimant prior to the
termination of the initial 60 day period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the determination on review.     (c)   The decision
on review shall be in writing and shall include the specific reason(s) for the
decision and the specific reference(s) to the pertinent Plan provisions on which
the decision is based.     (d)   The review will take into account all comments,
documents, records and other information submitted by the claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination.

21



--------------------------------------------------------------------------------



 



  (e)   The decision on review will include a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits.

ARTICLE 12 — UNFUNDED OBLIGATIONS
The Employer’s obligations under this Plan shall be unfunded and unsecured
promises to pay the benefits provided for hereunder. The Employer may establish
a grantor “Rabbi” Trust for the purpose of informally holding assets sufficient
to meet the obligations of this Plan.
It is understood that the Employer may from time to time make contributions to
the Rabbi Trust in order to meet the obligations of this Plan. No participant
shall have any beneficial or other interest in any such trust asset, and same
shall at all times remain a part of the Employer’s general assets accessible to
its creditors in the event of the Employer’s insolvency or bankruptcy.
The rights of a Participant, any designated recipient of a Participant or any
other person claiming through a Participant under this Plan, shall be solely
those of an unsecured general creditor of the Employer. A Participant, any
designated recipient of a Participant or any other person claiming through a
Participant, shall only have the right to receive from the Employer (or any
trust established to hold assets to meet the obligations of this Plan) those
payments which are specified under this Plan. No asset used or acquired by the
Employer in connection with its obligations and liabilities hereunder (whether
in trust or not) shall be deemed to be held for the benefit of a Participant or
his designated recipient(s) but will be deemed only as security for the
performance of the Employer’s obligations hereunder. The assets of the Trust
shall be subject to the claims of the Employer’s creditors in the event of the
Employer’s insolvency or bankruptcy.
ARTICLE 13 — ADMINISTRATIVE AND FIDUCIARIES’ RESPONSIBILITIES
No named fiduciary under the Plan shall be liable for any act or omission of
another which act or omission occurs outside the scope of the respective
fiduciaries designated area(s) of responsibility as hereinafter stated. The
named fiduciaries and their respective areas of responsibility for the operation
and administration of the Plan are as follows:

13.1   Board of Directors

  (a)   Terminating Plan;     (b)   Amending Plan;

13.2   Employer— The Employer shall have the following responsibilities and
powers:

  (a)   Informal Funding — The Employer shall, in consultation with an enrolled
actuary, and other professionals as needed, determine the Plan’s benefits,
liabilities, and accounting accruals and communicate same to the Plan
Administrator and may informally fund the Plan using a Rabbi Trust.     (b)  
Appointment of Plan Administrator — The Committee shall be named Plan
Administrator. The Committee may, however, delegate such function by appointing
any person or any number of persons to administer the Plan as provided in
Article 10. In the event of such appointment, the person or persons so appointed
shall be the successor Plan Administrator. Any person or persons so appointed
may be removed

22



--------------------------------------------------------------------------------



 



      by the Employer upon thirty (30) days written notice unless a shorter
period is agreed to.

  (c)   Review of Fiduciaries — The Employer shall periodically review the
performance of any fiduciary or any other person to whom any duties have been
delegated.

13.3   Plan Administrator — The Plan Administrator shall have the following
responsibilities and powers:

  (a)   General Powers — The Plan Administrator shall administer the Plan in
accordance with its terms and shall have all powers necessary to carry out the
provisions of the Plan. The Plan Administrator shall have the exclusive
discretionary authority to construe and interpret the Plan, including, but not
limited to, deciding all questions of eligibility for benefits and the amount of
such benefits. The decision of the Plan Administrator for matters within its
jurisdiction shall be final, binding and conclusive upon all Employers,
Employees, Participants and Beneficiaries and every other person or party
interested or concerned.     (b)   Procedures, Records and Reports — The Plan
Administrator shall establish operating procedures and shall keep a record of
his actions, as well as all books of account, records or other data necessary
for the administration of the Plan and/or required by law or regulations issued
pursuant to such law. The Plan Administrator shall prepare and file or publish
with the Secretary of Labor or the Secretary of the Treasury, or to any other
official or agency as may hereafter be required, all reports, documents or other
information as may be required under law to be so filed or published.     (c)  
Agents and Counsel — The Plan Administrator may engage agents to assist him in
his duties, and may consult with counsel, actuaries, accountants, specialists
and other persons as he deems necessary or desirable. The Plan Administrator
shall be indemnified by the Employer with respect to any action taken or omitted
by him in good faith reliance on the advice of such persons, provided that the
Plan Administrator has acted prudently in selecting or retaining such persons,
to which end he shall periodically review such person’s performance.     (d)  
Expenses — All expenses of administration including, but not limited to, the
payment of professional fees of consultants, actuaries, accountants, counsel,
investment advisors and other specialists, shall be paid by the Employer.    
(e)   Reports Furnished Participants — The Plan Administrator shall furnish to
each Plan Participant, and to each Beneficiary receiving benefits under the Plan
notification of any amendments to this Plan.

ARTICLE 14 — SPENDTHRIFT

14.1   Unsecured Promise to Pay. No Participant under this Plan shall have any
legal right, title or interest in the Plan or any assets of the Employer used in
connection with the Employer’s Plan obligations. The interest of any
Participant, beneficial or otherwise, shall be limited to that provided in the
Plan and no designated Beneficiary shall have any greater rights than as
provided by this Plan.   14.2   No Assignment. Except to the extent permitted by
law, the Participant may not anticipate, encumber, alienate or assign any of his
rights, claims, or interests in this Plan or any part thereof. No payments,
benefits, or rights arising by reason of this Plan shall in any way be

23



--------------------------------------------------------------------------------



 



    subject to the Participant’s debts, contracts, or engagements, or to any
judicial processes to levy upon or attach the same for payment thereof.

ARTICLE 15 — AMENDMENT AND TERMINATION

15.1   Amendment — This Plan may be amended by the Employer; provided, however,
that no amendment will be adopted unless it complies with the Applicable
Guidance.   15.2   Termination — While it is the intent of the Employer to
continue this Plan and contributions hereunder for the benefit of its Plan
Participants, the Employer does reserve the right to terminate this Plan.

  (a)   Dissolution/Bankruptcy. The Committee shall terminate the Plan within
12 months following a dissolution of a corporate Employer taxable under Code
§331 or with approval of a Bankruptcy court under 11 U.S.C. §503(b)(1)(A),
provided that the Actuarial Equivalent of the Participant’s Accrued Benefit are
paid to the Participants and is included in the Participants’ gross income in
the latest calendar year: (i) in which the plan termination occurs; (ii) in
which the amounts are no longer subject to a Substantial Risk of Forfeiture; or
(iii) in which the payment is administratively practicable.     (b)   Change in
Control. The Committee may terminate the Plan within the 30 days preceding or
the 12 months following a Change in Control provided the Employer distributes in
a lump sum the Actuarial Equivalent of the Participants’ Accrued Benefit (and
must terminate the Plan and distribute the accounts under any substantially
similar Employer plan which plan the Employer also must terminate) within
12 months following the Plan termination.     (c)   Other. The Committee may
terminate the Plan for any other reason in the Employer’s discretion provided
that: (i) the Employer also terminates all Aggregated Plans in which any
Participant also is a participant; (ii) the Plan makes no payments in the
12 months following the Plan termination date other than payments the Plan would
have made irrespective of Plan termination; (iii) the Plan makes a lump sum
payment of the Actuarial Equivalent of the Participants’ Accrued Benefit within
the 12 to 24 months following the Plan termination date; and (iv) the Employer
within 3 years following the Plan termination date does not adopt a new plan
covering any Participant that would be an Aggregated Plan.     (d)   Applicable
Guidance. The Committee may terminate the Plan under such other circumstances as
Applicable Guidance may permit.

15.3   Vesting Upon Complete Termination — Upon complete termination of this
Plan, the Accrued Benefit of each affected Participant as of the date of
termination shall become 100% vested and non-forfeitable.   15.4   Cessation of
Future Benefit Accruals. The Committee may elect at any time to amend the Plan
to cease future Participant benefit accruals after a specified date; however,
the Committee may not reduce anyone’s Accrued Benefit or any optional form of
payment on such Accrued Benefit. In such event, the Plan will remains in effect
until all Accounts are paid in accordance with the Plan terms, or, if earlier,
upon the Employer’s termination of the Plan.

24



--------------------------------------------------------------------------------



 



ARTICLE 16 — MISCELLANEOUS PROVISIONS

16.1   This Plan is created for the exclusive benefit of the Eligible Employees
of the Employer and their Beneficiaries and shall be interpreted in a manner
consistent with First Community Bancshares, Inc. and Affiliates Executive
Retention Plan.   16.2   Headings — The headings of the Plan have been inserted
for convenience of reference only and are to be ignored in any construction of
the provisions hereof.   16.3   Plan not Contract of Employment — This Plan
shall not be construed as creating or changing any contract of employment
between the Employer and its Eligible Employees, whether Participants hereunder
or not; and the Employer retains the right to deal with its Employees, whether
Participants hereunder or not, and to terminate their respective employment at
any time, to the same extent as though this Plan had not been created.   16.4  
Invalidity of Certain Provisions — If any provisions of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions and this Plan shall be construed and enforced as if such
provisions had not been included.   16.5   Law Governing — This Plan shall be
construed and enforced according to the laws of the Commonwealth of Virginia.  
16.6   General Undertaking — All parties to this Plan and all persons claiming
any interest whatsoever hereunder agree to perform any and all acts and execute
any and all documents and papers which may be necessary or desirable for the
carrying out of this Plan or any of its provisions.   16.7   Agreement to Bind
Heirs, Etc. — This Plan shall be binding upon the heirs, executors,
administrators, successors and assigns, as such terms shall apply, of any and
all parties hereto, present and future merger including subsequent parties to
this Plan due to a merger, consolidation, or Change in Control of its Employer.
  16.8   Action by Employer — Whenever under the terms of the Plan the Employer
is permitted or required to take some action, such action may be taken by any
officer of the Employer who has been duly authorized by the Board of Directors
of the Employer.   16.9   Compliance with Applicable Guidance — Notwithstanding
anything herein to the contrary, the Plan shall be interpreted in a manner so as
to comply with any Applicable Guidance.

25



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, First Community Bancshares, Inc. has caused these presents
to be signed by its duly authorized officers and its seal to be hereunto
affixed, this            day of                                         , 2008.

          First Community Bancshares, Inc.
      By:           Chairman of Board of Director     

          Participating Employers:

First Community Bank N.A.
      By:           Title:
 
   

Participant:

           
 
Please print name in this space
   
 
         
 
Please add signature in this space
   

26